SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-52210 KURRANT FOOD ENTERPRISES, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-3902781 (State or other jurisdiction (IRS Employer File Number) of incorporation) 194 Hermosa Circle Durango, Colorado (Address of principal executive offices) (zip code) (303) 349-9616 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] As ofMarch 31, 2010 registrant had outstanding 12,667,533 shares of the registrant's common stock. FORM 10-Q KURRANT FOOD ENTERPRISES, INC. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended March 31, 2010 3 Consolidated Balance Sheet(Unaudited) 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 Controls and Procedures 14 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 20 - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to KURRANT FOOD ENTERPRISES, INC. and its subsidiary. ITEM 1. FINANCIAL STATEMENTS KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter EndedMarch 31, 2010 - 3 - Kurrant Food Enterprises, Inc. Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet 5 Consolidated statements of operation 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 9 - 4 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS Sept. 30, 2009 Mar. 31, 2010 (Unaudited) ASSETS Current assets Cash $ $ Accrued receivables Total current assets Fixed assets Accumulated depreciation ) ) Due from related party - - Other assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accrued payables $ $ Related party payables - - Notes payable - current - related party Notes payable - current Total current liabilities Notes payable Total Liabilities Stockholders' Equity Preferred stock, $.10 par value; 1,000,000 shares authorized; no shares issued and outstanding Common stock, $.001 par value; 50,000,000 shares authorized; 12,667,533 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 5 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended Mar. 31, 2009 Mar. 31, 2010 Mar. 31, 2009 Mar. 31, 2010 Sales $
